Citation Nr: 1717908	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO. 12-33 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In October 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In February 2015 and April 2016, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

The April 2016 Board decision also referred two issues for appropriate action. The issue of service connection for a jaw disorder was referred to the Agency of Original Jurisdiction (AOJ). Second, the issue of service connection for a dental disorder for treatment purposes was referred to the appropriate VA Medical Center. See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment). Review of the record reflects that appropriate action on these claims has yet to been taken. Therefore, the Board does not have jurisdiction over these issues, and they are again referred for appropriate action. 38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1. The Veteran received routine dental treatment during active service, including treatment for carious teeth. 

2. During service, teeth #1, #4, #16, #17, and #32 were extracted. 

3. There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in May 2010, prior to the initial adjudication of the claim in September 2010. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The May 2010 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service medical and dental records, post-service VA treatment records, and the Veteran's statements, including his testimony at the October 2014 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded a VA examination in August 2015. 38 C.F.R. § 3.159(c)(4). In addition, a supplemental VA medical opinion was obtained in May 2016. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examination and medical opinion are adequate to adjudicate the appeal. The medical opinion evidence considered the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for a Dental Condition

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such loss is due to the loss of substance of the body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not loss of the alveolar process as a result of periodontal disease. See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998). Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment. See Woodson v. Brown, 8 Vet. App. 352, 354 (1995). Dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma." VAOPGCPREC 05-97 (January 22, 1997). 

The Veteran testified during the October 2014 Board hearing that while deployed in the Persian Gulf, he was thrown up against a vehicle due to an improvised explosive device (IED) attack. See Hearing Transcript pp. 4-6. The Veteran indicated that the right side of his face struck the vehicle resulting in an injury to his jaw and several cracked teeth. See id. The Veteran further testified that this occurred within months of his service separation, and as a result, he did not receive corrective treatment during his service. The Veteran indicated that he also sustained a shrapnel injury to the right cheekbone as a result of the IED blast. See id. at p. 6. During the August 2015 VA dental examination, the Veteran indicated that he received a shrapnel injury to right side of his face in 2004. The Veteran further indicated that the injury resulted in popping and soreness in his jaw, and he subsequently had teeth removed to alleviate some of the soreness. 

The Veteran served in support of Operation Enduring/Iraqi Freedom between October 2004 and September 2005. His statements are consistent with the circumstances, conditions, or hardships of his service. 38 U.S.C.A. § 1154(b). Therefore, in the absence of clear and convincing evidence to the contrary, the Veteran's statements that he experienced an IED attack are presumed credible. 

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury. Competent evidence of a current disability and of a nexus between service and a current disability is still required. Wade v. West, 11 Vet. App. 302 (1998). After a review of all the evidence, however, the Board finds that the preponderance of the evidence is against a finding that the Veteran demonstrates a current dental disability that is subject to service connection compensation. 

The September 2001 initial dental processing examination reflects that the service dentist noted decay at teeth #29 and #30. The Veteran was classified as Dental Class 3, but was "allowed to start [basic training] due to Army needs, volume of patients, and staff resources." 

According to the Department of Defense Oral Health and Readiness Classification System, Class 3 status is assigned to "patients who require urgent or emergent dental treatment"; these individuals are not considered to be worldwide deployable. See Policy on Standardization of Oral Health and Readiness Classifications, Health Affairs Policy 02-011, Washington, D.C., Assistant Secretary of Defense, June 2002. As relevant, Class 2 status is assigned to "patients with a current dental examination, who require non-urgent dental treatment or reevaluation for oral conditions, which are unlikely to result in dental emergencies within 12 months"; these individuals are considered worldwide deployable. Id.

An October 2001 service dental record reflects that the Veteran reported that he had "two broken teeth" referring to teeth #16 and #17 (left upper and lower wisdom teeth). The Veteran reported some sensitivity at tooth #16 and that he wanted treatment on these teeth before his symptoms worsened. The service dentist subsequently extracted teeth #16 and #17. The service dentist classified the Veteran as Dental Class 3.

A June 2002 service dental record reflects that the Veteran demonstrated deep caries at teeth #29 and #30 that required excavation. See Dorland's Illustrated Medical Dictionary p. 296 (32nd ed. 2012) (defining caries as localized decay on a tooth surface leading to cavity formation; tooth decay; cavity). The service dentist classified the Veteran as Dental Class 2. 

In January 2003, the Veteran reported soreness in the lower right wisdom tooth (tooth #32). The service dentist noted that the wisdom tooth had erupted, exhibiting superficial buccal caries. The tooth was irrigated and removed of caries. The service dentist classified the Veteran as Dental Class 2. 

In February 2003, the Veteran underwent dental cleaning for "multiple uncharted caries" with extensive treatment performed at tooth #29. The service dentist classified the Veteran as Dental Class 2.

In January 2004, the Veteran reported that the lower right wisdom tooth (tooth #32) broke, but reported no pain. The service dentist noted large caries and subsequently extracted tooth #32. The service dentist classified the Veteran as Dental Class 3 pre-extraction, and Dental Class 2 post-extraction. 

In an October 2005 periodic oral examination, the service dentist noted that the Veteran was missing teeth #1, #14, #16, #17, and #32. While there are specific notations of the extractions of teeth #16, #17, and #32, as indicated above, there are no specific notations of extractions of teeth #1 (upper right wisdom tooth) or #14 (upper left first molar). There is no notation in the October 2005 service dental record regarding dental trauma. 

Service dental records dated in November 2005 reflect treatment for dental decay on teeth #4, #6, and #30. In one service dental record, the service dentist classified the Veteran as Dental Class 3, but in another service dental record, the service dentist classified the Veteran as Dental Class 2. 

The November 2005 service separation examination report reflects that the Veteran was classified as Class 3 under "Dental Defects and Disease." In the accompanying Report of Medical History form, the Veteran denied current symptoms, or a history of symptoms, related to "severe tooth or gum trouble." 

Upon VA dental examination in August 2015, the Veteran reported the in-service injury to his face and jaw as occurring in 2004. The Veteran reported that the injury resulted in symptoms of popping and soreness in his jaw, difficulty chewing, decreased jaw mobility, and constant pain. The Veteran indicated that several teeth were removed to alleviate some of the soreness. 

Upon physical examination, the VA examiner indicated that the Veteran did not currently have nor ever had an oral or dental condition. The VA examiner denied the presence or history of anatomical loss or bony injury to the mandible and maxilla; anatomical loss or bony injury leading to loss of any teeth; and infections such as osteomyelitis and osteonecrosis. The VA examiner noted that a contemporaneous panoramic X-ray was performed to demonstrate loss of teeth, mandible, or maxilla, but the results were within normal limits. 

Following the April 2016 Remand, a supplemental medical opinion was obtained in May 2016. The VA examiner noted that the Veteran was missing teeth #1, #14, #16, #17, #31, and #32. She noted that teeth #1, #16, #17, and #32 (the Veteran's four wisdom teeth) were all "non-replaceable" missing teeth, whereas teeth #14 and #31 were "replaceable" missing teeth. With respect to all six missing teeth, the VA examiner indicated that each tooth "may be lost due to trauma or periodontal disease"; however, she indicated that her opinion was based on mere speculation. 
However, mere speculation as to causality, or any other component of service connection is not a basis for a granting of a benefit. Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) ((stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility)).

She noted that the Veteran's current panoramic x-ray documented mild periodontal disease, and that "the loss of these teeth could have been due to periodontal disease." The VA examiner denied the presence of temporomandibular articular dysfunction, impaired masticatory function, and facial disfigurement, and noted loss of continuity only in dentition. 

The preponderance of the evidence is against finding that a dental disorder is causally or etiologically related to service and the appeal will be denied. The service treatment and dental records, which are complete, are absent of any complaint of, diagnosis of, or treatment for dental trauma during service. Service dental records reflect that the Veteran underwent routine dental treatment including the extractions of his four wisdom teeth (teeth #1, #16, #17, and #31) and one upper left molar (tooth #14). Service dental records reflect that extractions of teeth #16, #17, and #32 occurred prior to the Veteran's deployment to the Persian Gulf. While it is unclear when teeth #1 and #14 were extracted, there is no indication in the service dental or medical records that these teeth were extracted as a result of dental trauma resulting in bone loss. 

Service treatment and dental records appear complete and show no dental trauma during service and only show routine dental treatment during service (i.e., full-mouth tooth extraction due to dental caries). The Veteran's factual account of being subjected to several IED attacks is presumed credible. However, the lack of medical records such that would have recorded contemporaneous medical findings leading to a nexus between service and the diagnosis weighs heavily against the claim. Any dental trauma arising from the IED attacks, as alleged, is a condition that would have ordinarily been recorded during service had it occurred. 

Lay and medical evidence generated contemporaneous to service is likely to reflect accurately the extent of the problems with the teeth. The records are complete and are of significant probative value in determining whether there was dental trauma during service. The service treatment and dental records, which show no dental trauma resulting in bone loss during service, are credible and outweigh the Veteran's later account that he sustained dental trauma as a result of an IED attack. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

The Veteran contends that there was very little time between the end of his deployment and his separation from service for him to receive proper in-service dental treatment following his deployment. He contends that as a result of an IED attack, he sustained a jaw injury that necessitated post-service extraction of teeth for symptom relief. In comparison between the October 2005 service dental examination and the May 2016 VA supplemental medical opinion, it appears that the only tooth removed after service was tooth #31, which the May 2016 VA examiner classified as a "replaceable missing tooth." Replaceable missing teeth are not subject to service connection for compensation purposes. See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes). Further, there is no indication that tooth #31 was extracted due to dental trauma that resulted in bone loss. 

The August 2015 VA examiner opined that the Veteran did not demonstrate a current dental disability. While he did not address the missing teeth, he indicated that contemporaneous panoramic X-ray results were within normal limits, suggesting no loss of substance of the body of the maxilla or mandible, which is required for loss of teeth to be considered a service-connected disability for compensation purposes. 

The May 2016 VA examiner did address the Veteran's missing teeth, noting that teeth #1, #16, #17, and #32 (the wisdom teeth) were non-replaceable missing teeth, and teeth #14 and #31 were replaceable missing teeth. While the VA examiner opined that all teeth could have been due to trauma or periodontal disease, her opinion overlooks the fact that, at least, teeth #16, #17, and #32 were extracted prior to the Veteran's deployment and, therefore, prior to the trauma that serves as the basis of his service connection claim. In addition, while she indicated that the loss of teeth could be due to trauma, there is no indication in her opinion, or elsewhere in the record, that any trauma experienced by the Veteran resulted in bone loss such as is required for a service-connected disability for compensation purposes. 

Finally, the VA examiner indicated that her opinion was based upon mere speculation. See Bloom v. West, 12 Vet. App. 185, 187 1999) (A medical statement using the term[s] "could," ... "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993). Therefore, while the VA examiner's opinion is couched in terms of equipoise, it provides no favorable evidence in support of the Veteran's claim. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Veteran's extracted teeth do not constitute an injury for which compensation may be granted. See 38 C.F.R. § 3.381. Because the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, the Veteran is not shown to have a dental disorder subject to compensation under the laws and regulations administered by VA. Accordingly, he has not presented a service connection claim for which compensation may be granted. Id. 

In sum, the preponderance of the evidence shows that the loss of the Veteran's teeth did not result from the loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries). See 
38 C.F.R. § 4.150. As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER


Service connection for a dental disorder for compensation purposes is denied. 




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


